DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2022 has been entered.

Response to Amendment
The terminal disclaimer has overcome the double patenting rejection.  The newly amended claims are considered and rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, and 8-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2018/0144823 by Raman et al.
Raman is mapped using the provisional that supports Raman so there is no question of priority.
As to claim 1, Raman teaches a method for operating an Internet of Things (IoT) (paragraph 83 of the provisional 62/426,076) discovery engine (protocol manager 402 in Figures 4 and 5 of the provisional 62/426,076), comprising: receiving, at the IoT discovery engine, a device signature from an IoT hub (paragraphs 94, 102 and 103 of the provisional 62/426,076); comparing the received device signature to stored signatures and protocol information (paragraph 102 of the provisional 62/426,076); and transferring, upon finding a matching stored signature, the protocol information to the IoT hub (paragraphs 94 of the provisional 62/426,076).
As to claims 14 and 15, they are rejected for the same reasoning as claim 1.
As to claim 6, see paragraph 53 of the provisional.
As to claim 8, see paragraph 83 of the provisional.
As to claim 9, see paragraph 76 of the provisional.
As to claim 10, see paragraph 102 of the provisional.
As to claims 11 and 12, see Figure 5 of the provisional.
As to claim 13, paragraphs 97 and 98 of the provisional allow for sharing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0144823 by Raman et al. in view of U.S. Patent Application Publication Number 2017/0374490 by Schoppmeier.
As to claims 3-5, Raman teaches the subject matter of claim 1 however Raman does not explicitly teach the monitoring claimed in claims 3-5.
Schoppmeier teaches monitoring information by searching sources outside of a network of IoT hubs that include manufacturer servers (paragraph 40).
It would have been obvious to one of ordinary skill in the art at the time of the filing to combine the teachings of Raman regarding managing medical devices with the teachings of Schoppmeier regarding obtaining data from manufacturer servers because the user of the medical equipment in Raman would benefit from the updated protocols on their devices in the same manner as those of Schoppmeier.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/               Primary Examiner, Art Unit 2442